168 U.S. 95 (1897)
UNITED STATES
v.
GOLDENBERG.
No. 35.
Supreme Court of United States.
Argued and submitted October 14, 1897.
Decided October 25, 1897.
CERTIFICATE FROM THE CIRCUIT COURT OF APPEALS FOR THE SECOND CIRCUIT.
*97 Mr. Attorney General, for the United States, submitted upon the brief filed April 1, 1897, by Mr. Edward B. Whitney, then Assistant Attorney General.
Mr. Edwin B. Smith for appellees.
*102 MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
The question must be answered in the negative. Such answer is demanded by the obvious and natural import of the language, giving to it the ordinary grammatical construction. This is practically conceded by counsel for the Government, for he says in his brief "a literal interpretation of the statute favors the importers"; and again, referring to the opinion of District Judge Townsend, he adds, "strictly speaking, Judge Townsend is correct in saying that this statute contains no ambiguity." There are two separate clauses, each prescribing a condition. One is, "shall within ten days after `but not before' ... give notice," etc., and the other, "shall pay the full amount of the duties," etc. In the latter no time is mentioned, and, the clauses being independent, there is no grammatical warrant for taking the specification of time from the one and incorporating it in the other.
The primary and general rule of statutory construction is that the intent of the lawmaker is to be found in the language *103 that he has used. He is presumed to know the meaning of words and the rules of grammar. The courts have no function of legislation, and simply seek to ascertain the will of the legislator. It is true there are cases in which the letter of the statute is not deemed controlling, but the cases are few and exceptional, and only arise when there are cogent reasons for believing that the letter does not fully and accurately disclose the intent. No mere omission, no mere failure to provide for contingencies, which it may seem wise to have specifically provided for, justify any judicial addition to the language of the statute. In the case at bar the omission to make specific provision for the time of payment does not offend the moral sense; Holy Trinity Church v. United States, 143 U.S. 457; it involves no injustice, oppression or absurdity, United States v. Kirby, 7 Wall. 482; McKee v. United States, 164 U.S. 287; there is no overwhelming necessity for applying in the one clause the same limitation of time which is provided in the other. Non constat but that Congress believed it had sufficiently provided for payment by other legislation in reference to retaining possession until payment or security therefor; or that it failed to appreciate the advantages which counsel insists will inure to the importer in case payment does not equally with protest follow within ten days from the action of the collector; or that, appreciating fully those advantages, it was not unwilling that he should enjoy them. Certainly, there is nothing which imperatively requires the court to supply an omission in the statute, or to hold that Congress must have intended to do that which it has failed to do. Under these circumstances, all that can be determined is that Congress has not specifically provided that payment shall be made within ten days as one of the conditions of challenging the action of the collector, and hence there is no warrant for enforcing any such condition.
An answer in the negative must be certified to the Circuit Court of Appeals.